Citation Nr: 0528324	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  00-06 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bursitis.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for residuals of cold 
injuries to both feet.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1950 to March 1954.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2000 
rating decision of the Roanoke RO.  In August 2002, the 
veteran testified before the undersigned at the RO (Travel 
Board hearing); a transcript of this hearing is of record.  
In January 2003, the Board undertook evidentiary development 
under authority then in effect.  In November 2003 the case 
was remanded for development and for RO initial consideration 
of any additional evidence received.

The issue of entitlement to service connection for residuals 
of cold injury to both feet is being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  Bursitis was not manifested in service, and is not 
currently shown.

2.  Left ear hearing loss disability was not manifested in 
service; sensorineural hearing loss was not manifested to a 
compensable degree in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
veteran's current left ear hearing loss disability is related 
to his service or to any exposure to noise trauma therein.


CONCLUSIONS OF LAW

1.  Service connection for bursitis is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303 (2005).

2.  Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The March 2000 statement of the case (SOC), August 2001 
rating decision, August 2005 supplemental SOC (SSOC), and the 
RO's letters of October 1999, April 2001, May 2004, June 
2004, and February 2005, all provided at least some VCAA-
mandated notice, i.e., of what the evidence showed, the 
criteria for establishing entitlement to service connection, 
and the basis for the denial of the claim.  The October 1999, 
April 2001, May 2004, June 2004, and February 2005 letters 
outlined the appellant's and VA's responsibilities in 
developing evidence to support the claim, advised him of what 
type of evidence would be pertinent to the claim, and also 
advised him to submit such evidence (or to identify it for VA 
to obtain).  The February 2005 letter specifically advised 
him to submit any pertinent evidence in his possession.  The 
August 2005 SSOC fully outlined the notice and duty to assist 
provisions of the VCAA.  

Although complete content-complying notice was not provided 
prior to the initial adjudication, the veteran has had full 
opportunity (including a 60-day abeyance period granted by 
the undersigned at the August 2002 Travel Board hearing) to 
respond and supplement the record, and to participate in the 
adjudicatory process. The claim was readjudicated after full 
notice was given.  See August 2005 SSOC.  Consequently, the 
veteran is not prejudiced by any notice timing defect.

As to VA's duty to assist, the veteran reported private 
treatment and at a VA Medical Center (VAMC).  Records of VA 
and, to the extent possible, private treatment were secured.  
The veteran underwent VA examination in August 2005.  He has 
not identified any further available pertinent records 
outstanding.  VA's duties to notify and assist are met.  

II. Background

The veteran served in Korea and was awarded a Combat 
Infantryman's Badge (CIB).  Service medical records include 
an enlistment examination report showing bilateral 15/15 
whispered voice hearing.  In January 1954 it was noted that 
the veteran awoke with aching in his hip and leg.  He 
complained of a slight ache in the hip that improved with 
time.  Physical examination revealed slight tenderness in the 
hip joint.  No diagnosis was offered.  Bursitis was not 
mentioned in the service medical records.  On service 
separation examination, whispered voice hearing was 15/15, 
bilaterally.  The upper and lower extremities and spine were 
normal.

July 1956 VAMC records reveal that the veteran was 
hospitalized with a history of intermittent pain in the lower 
portion of his back and hips that had been present for the 
past year.  X-rays of the lumbosacral spine were normal.  
Ears, drums, and hearing were normal.  It was noted that Dr. 
C. E. B. saw the veteran previously and made a tentative 
diagnosis of early Marie-Strumpel arthritis.  The examining 
physician indicated that the absence of current x-rays 
findings did not make the earlier diagnosis tenable and it 
was not adhered to.  A consultation with Dr. M., a consultant 
in rheumatic diseases, indicated the symptoms were consistent 
with an early rheumatoid spondylitis, which was not 
demonstrated yet, if present at all.  At the time of 
discharge, the diagnosis was ill defined condition of 
musculoskeletal system characterized by complaint of low back 
pain, with no demonstrable organic findings.

An August 1956 rating decision denied service connection for 
an ill-defined condition of the musculoskeletal system, right 
ankle sprain, and injury to the feet.  The veteran did not 
appeal that determination.  

From August 1998 to October 1999, the veteran had two 
appointments at the VAMC, neither of which was for bursitis 
or for left ear hearing loss.  

VA medical records dated from January 2000 to April 2003 do 
not show treatment for, or diagnosis of, bursitis or left ear 
hearing loss.

At a Travel Board hearing in August 2002, the veteran 
testified that he was a machine-gunner in service, and that 
an ENT physician had diagnosed left ear hearing loss due to 
exposure to loud noises.  He stated that bursitis in the 
back, knees, and hips was diagnosed by a VA physician, and 
that a different VA physician told him in 1955 it was related 
to service.  

A statement from W. D. B., M.D., indicates that he examined 
the veteran in September 2002.  He noted that the veteran 
reported military noise trauma, and that an audiogram 
revealed asymmetric sensorineural hearing loss with a noise 
induced component in the higher frequencies, moderately 
severe to severe in the left ear.  He did not provide an 
opinion as to the etiology of the hearing loss, other than 
that it was noise related.  

VA medical records dated from December 2004 to April 2005 do 
not show any treatment for, or diagnosis of, bursitis or left 
ear hearing loss.

On August 2005 VA audiological evaluation, the examiner 
reviewed the veteran's claims file, and noted that the 
veteran reported exposure to machine guns, mortar fire, 
explosions, and other combat noise in service.  He reported 
that post service he worked as an insulation installer for 
25-years.  He denied recreational activities involving 
hunting or firearms.  Audiometry revealed that puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
60
65
LEFT
15
25
35
75
75

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 84 percent in the left ear.  The 
audiologist noted that a July 1956 treatment record indicated 
that the veteran's hearing was within normal limits, at that 
time.  The audiologist opined that since hearing loss due to 
noise exposure occurs at the time of the exposure and not 
subsequently, it was clear that the [veteran's] hearing loss 
must have occurred some time after the July 1956 treatment 
and, therefore, was unrelated to his active duty noise 
exposure.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If 
sensorineural hearing loss (an organic disease of the nervous 
system) is manifested to a compensable degree in the first 
year following discharge from active duty, it may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.
In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

A.  Bursitis

At the outset, it is noteworthy that a previous (August 1956) 
rating decision denied service connection for an ill-defined 
condition of the musculoskeletal system.  That decision was 
not appealed, and became final.  The veteran filed the 
instant claim characterizing the disability entity for which 
service connection is sought as "bursitis", which is 
defined as inflammation of a bursa.  See Dorland's, 27th 
Ed.(1988), p. 247.  The RO sought to clarify this claim, 
asking him whether he was seeking to reopen the claim 
previously denied in August 1956, and to identify the joints 
involved.  He has not responded to those queries.  
Accordingly, this matter is being addressed as a claim for 
the entity of bursitis, joint unspecified.

The threshold requirement that must be satisfied in any claim 
seeking service connection for a disability is that there 
must be competent evidence that such disability exists.  See 
38 U.S.C.A. § 1110; Hickson, supra.  Without competent 
evidence (a medical diagnosis) of a current disability, there 
is no valid claim of service connection for such disability.  
Here, the record contains no evidence that bursitis was ever 
diagnosed, in service or at any time since.  The veteran 
testified that he has been treated for bursitis at a VAMC; 
however, treatment records from that facility do not show a 
diagnosis of, or treatment for, bursitis.  The veteran's 
belief that he has bursitis is not competent evidence, as he 
is a layperson, untrained in diagnosing a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In light of the foregoing, the Board finds that the threshold 
requirement for establishing service connection for bursitis 
is not met, and that service connection for bursitis is not 
warranted.


B. Left ear hearing loss

Hearing loss disability for VA compensation purposes is 
defined by regulation, and exists when the auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385.  

The August 2005 VA audiological evaluation established that 
the veteran has a left ear hearing loss disability by VA 
standards.  As he was awarded a CIB, it is also established 
that he was subjected to combat noise trauma in service (as 
alleged).  What remains necessary for the veteran to 
establish service connection for the left ear hearing loss is 
competent evidence of a nexus between the combat noise trauma 
in service and the current left ear hearing loss disability.

A left ear hearing loss disability was not manifested in 
service or in the first postservice year.  Consequently, 
service connection for such disability on the basis that it 
became manifest in service, and persisted or on a presumptive 
basis (for sensorineural hearing loss as a chronic disease, 
i.e., an organic disease of the nervous system) is not 
warranted.  As to medical nexus between the current left ear 
hearing loss disability and service, Dr. B. had noted that 
the veteran had a history of noise exposure in the military 
and that the veteran's hearing loss had a noise induced 
component.  However, he did not specifically relate the 
veteran's hearing loss to the military noise exposure.  The 
only competent (medical) evidence specific as to the matter 
of a nexus between the veteran's current left ear hearing 
loss and noise exposure in service is the August 2005 VA 
audiologist's opinion essentially to the effect that the two 
are not related.  The Board finds that opinion persuasive 
because it was based on a review of the entire record, 
specifically addressed the matter of a nexus between the left 
ear hearing loss and noise exposure in service, and included 
an explanation of the rationale for the opinion, i.e., that 
noise induced hearing loss becomes manifest contemporaneous 
with the noise exposure, and that here an intervening 
examination (in 1956) found normal hearing.  The opinion is 
not inconsistent with the opinion of Dr. B.  In fact, there 
is no competent evidence (medical opinion) to the contrary.   
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim seeking 
service connection for left ear hearing loss.  Hence, the 
claim is denied.


ORDER

Service connection for bursitis is denied.

Service connection for left ear hearing loss is denied.


REMAND

On review of the record, the Board finds that further 
evidentiary development is necessary in the matter of 
entitlement to service connection for residuals of cold 
injury to both feet.  The veteran stated that in December 
1951 he was hospitalized because his feet were frozen and 
bloody.  He indicated that he was told this was due to laying 
around in trenches in cold, snowy weather in Korea.  Such 
treatment is not shown in the service medical records 
associated with the claims file.

The law provides that if a veteran engaged in combat with the 
enemy while in active service, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in such service 
satisfactory lay or other evidence of service incurrence, if 
the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  
Service incurrence may be found even though there are no 
official records of such incurrence in service, and every 
reasonable doubt shall be resolved in favor of the veteran.  
Service connection may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Since the veteran's CIB denotes combat (and he served in 
Korea, including in the winter), his statements are 
sufficient to establish that he did in fact suffer cold 
exposure in service.   See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 
1996)(table).

Section 1154(b), however, pertains to what happened while the 
veteran was in service, not the questions of current 
disability or of a nexus between the current disability and 
what happened in service.  A layperson is not competent to 
provide evidence that requires medical expertise; a medical 
opinion is needed to relate current disability to an event in 
service.  Because there is evidence of a current disability 
(onychomyosis of all toes has been diagnosed, in VA medical 
records dated in April 2005) and evidence of cold exposure in 
service, further development to determine whether there is a 
nexus between the two is necessary.  

Accordingly this matter is REMANDED to the RO for the 
following:

1.  The RO should arrange for the veteran 
to be examined by an appropriate 
physician to determine whether he has any 
current disability of the feet which 
resulted from cold injury in service.  
The veteran's claims folder must be 
review by the examiner in conjunction 
with the examination, and any indicated 
tests or studies should be completed.  
The examiner should identify all current 
foot pathology and should provide a 
medical opinion as to whether it is at 
least as likely as not that any diagnosed 
disability is a residual of cold exposure 
in service.  The examiner should explain 
the rationale for all opinions given.

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further review, if 
otherwise in order.

The purpose of this remand is to assist the veteran in the 
development of his claim. He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO. 



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


